DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 5 and 8 – 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 July 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 12 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the claim recites “wherein the at least two sensors are mounted at opposite ends of the closed fluid circulation system”. It is unclear as to what constitutes an “end of the closed fluid circulation system” as the circulation system is “closed”, thus rendering the claim indefinite. 
Regarding Claims 12 – 14, the claims recite “a method of leak mitigation” and “a method of leak identification”. Its unclear as to if these claims are attempting to change the method of “leak detection” according to Claim 11 to a different method or attempting to limit the method of “leak detection” in some way, thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. (FR 2895509), in view of Mertens et al. (US 4608857), in further view of Fima (US 2006/0168611). Citations pertaining to Garnier refer to the attached English translation.
Regarding Claim 6, Garnier discloses a fluid leak detection system, comprising: a closed fluid circulation system (cooling or heating circuit) (Page 1); a first sensor (flowmeter) mounted at a first position on the closed fluid circulation system to generate data values (Figure 1); a second sensor (flowmeter) mounted at a second location on the closed fluid circulation system to generate data values (Figure 1); at least one controller (inherently present to continuously calculate) operably connected to the first sensor and second sensor, to detect differences in data values generated by the at least two sensors (Page 1); wherein the at least two sensors are mounted at opposite ends of the closed fluid circulation system (inlet and outlet) (Page 1); wherein the sensors comprise one of a flow sensor, a pressure sensor and a flow and pressure sensor (Page 1)-5-17/161,516.
Garnier fails to expressly disclose a first valve mounted at a distance within a threshold to the first position of the closed fluid circulation system; the at least one controller connected to the first valve to operate the valve; a second valve mounted within a distance threshold to the second position of the closed fluid circulation system and operably connected to the at least one controller to operate the second valve; wherein the system comprises a first branch pipe in fluid communication with the closed fluid circulation system and a third valve mounted to the first branch pipe and operably connected to the at least one controller to operate the third valve; and the system further comprising a third sensor mounted to the first branch pipe and operably connected to the at least one controller to receive data values from the third sensor.
Mertens teaches a first valve (16) and second valve (another one of 16) mounted at a distance within a threshold of a position (inherently within some threshold of any position) in a closed fluid circulation system (Figure 1), at least one controller connected to the first and second valve to operating the first and second valve (Col 6, line 67 – Col 7, line 11).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Garnier to include a first valve mounted at a distance within a threshold to the first position of the closed fluid circulation system; the at least one controller connected to the first valve to operate the valve; a second valve mounted within a distance threshold to the second position of the closed fluid circulation system and operably connected to the at least one controller to operate the second valve for the benefit of isolating sections of pipe to determine if a leak is present, as taught by Mertens (Col 6, line 67 – Col 7, line 11).
Garnier does teach in an alternative embodiment a first branch pipe (13) in fluid communication with a closed fluid circulation system (Figure 2) and a third valve (14) mounted to the first branch pipe (Figure 2).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by including a first branch pipe in fluid communication with the closed fluid circulation system and a third valve mounted to the first branch pipe and operably connected to the combinations at least one controller to operate the third valve for the benefit of generating a leak to test the combination, as taught by Garnier (Page 10).
Fima teaches a third sensor (38) mounted to a first branch pipe (26) and operably connected to at least one controller (30) to receive data values from the third sensor [0074]
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by including a third sensor mounted to the first branch pipe and operably connected to the at least one controller to receive data values from the third sensor for the benefit of indicating pressure in the system has exceeded a safer operating pressure, as taught by Fima [0074]
Regarding Claim 7, Garnier discloses  the system determines whether a leak exists in the closed fluid circulation system by the at least one controller comparing the data values outputted by the first sensor against the data values outputted by the second sensor (Page 1).
	
Claim(s) 11 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. (FR 2895509), in view of Mertens et al. (US 4608857)
Regarding Claim 11, Garnier discloses a method of leak detection, comprising: fixing a first sensor (flowmeter) within some distance threshold of a first location (inlet) on a closed fluid circulation system (cooling or heating circuit) (Page 1); fixing a second sensor (flowmeter) within some distance threshold of a second location (outlet) on the closed fluid circulation system (Page 1); through at least one controller (inherently present to continuously calculate), receiving data values outputted by the first sensor and data values outputted by the second sensor (as the continuous calculations occur) (Page 1); determining, through the at least one controller, whether the data values outputted by the first sensor are within a predetermined threshold compared to the data values outputted by the second sensor (Page 1).
Garnier fails to expressly disclose a first and second valve within some distance threshold of a location.
Mertens teaches a first (16) and second valve (another one of 16) within some distance threshold of a location (inherently within some threshold of any location) (Figure 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Garnier to include a first and second valve within some distance threshold of a location for the benefit of isolating sections of pipe to determine if a leak is present, as taught by Mertens (Col 6, line 67 – Col 7, line 11).
Regarding Claim 12, Mertens teaches a method of leak mitigation: directing, through the at least one controller, the first valve to close (Col 6, lines 54 – 57).
The combination would have been obvious for the same reasons regarding the rejection of Claim 11 above.
Regarding Claim 13, Mertens teaches the method of leak mitigation further comprising: directing, through the at least one controller, the second valve to close (Col 6, lines 54 – 57).
The combination would have been obvious for the same reasons regarding the rejection of Claim 11 above.
Regarding Claim 14, Garnier discloses a method of leak identification: allowing a fluid level in the closed fluid circulation system to level out at the level of the leak, identifying the location of the leak (inherently how a leak functions unless some action prevents this from occurring).
Regarding Claim 15, the combination fails to expressly disclose he step of automatically determining the predetermined threshold, using the at least one controller, by running a fluid through the closed fluid circulation system and calibrating the first and second sensor to verify that they transmit data within an acceptable differential.
However, Garnier discloses the flow difference exceeds a predefined threshold (Page 1). As such, the usual operation i.e. known working flow difference must be known prior to leak detection.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by automatically determining the predetermined threshold, using the at least one controller, by running a fluid through the closed fluid circulation system i.e. during a known non-leak condition and calibrating the first and second sensor to verify that they transmit data within an acceptable differential i.e. the non-leak differential for the benefit of selecting the predetermined value to compare future conditions with to determine if a leak is present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856